Exhibit 10.1

EXECUTION VERSION

B. RILEY FINANCIAL, INC.

COMMON STOCK, PAR VALUE $0.0001 PER SHARE

UNDERWRITING AGREEMENT

May 5, 2016

B. Riley & Co., LLC

11100 Santa Monica Boulevard

Suite 800

Los Angeles, CA 90025

Merriman Capital, Inc. (the “Independent Underwriter”)

As Qualified Independent Underwriter

Ladies and Gentlemen:

B. Riley Financial, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to purchasers (“Purchasers”), with the assistance of B. Riley &
Co., LLC (when used herein in the singular, the “Underwriter”, and together with
the Independent Underwriter, the “Underwriters”) as agent of the Company, on a
best efforts basis, pursuant to the terms of this Underwriting Agreement (this
“Agreement”) and, in the judgment of the Underwriter if deemed necessary, the
Subscription Agreements in a form to be agreed (the “Subscription Agreements”),
an aggregate of 2,105,200 shares (the “Firm Shares”) of common stock, $0.0001
par value per share (the “Common Stock”), of the Company. In addition, the
Company proposes to grant to the Underwriter the option to sell, as agent of the
Company, up to an additional 315,780 shares of Common Stock (the “Additional
Shares”). The Firm Shares and, if and to the extent such option is exercised,
the Additional Shares are hereinafter collectively referred to as the “Shares.”
The Shares are described in the Prospectus referred to below.

The Company hereby confirms its engagement of the Merriman Capital, Inc., and
Merriman Capital, Inc. hereby confirms its agreement with the Company, to render
services as a “qualified independent underwriter” within the meaning of Rule
5121 of the Financial Industry Regulatory Authority, Inc. (“FINRA”) with respect
to the offering and sale of the Shares. Merriman Capital, Inc., in its capacity
as qualified independent underwriter, is referred to herein as the “Independent
Underwriter.”

As part of the transactions described under the heading “Proposed Acquisition of
United Online, Inc.” in the General Disclosure Package (as defined below),
pursuant to an Agreement and Plan of Merger (“Merger Agreement”), dated as of
May 4, 2016, among the Company, Unify Merger Sub, Inc., a wholly-owned
subsidiary of the Company, and United Online, Inc. (“Target”), Merger Sub will
merger with and into Target, with Target surviving as a wholly-owned subsidiary
of the Company.

The Company, the Underwriter and the Independent Underwriter agree as follows:



--------------------------------------------------------------------------------

1.     The Offering. On the basis of the representations, warranties and
agreements herein contained, and subject to the terms and conditions of this
Agreement, the Company hereby appoints the Underwriter as its sole and exclusive
agent for the purpose of selling, in accordance with the terms and conditions
hereof, the Firm Shares. The Underwriter hereby accepts such agency and agree to
use its best efforts to sell the Firm Shares on said terms and conditions. All
Firm Shares to be offered and sold in the Offering shall be sold through the
Underwriter, as agent for the Company, and the Underwriter agrees to use its
best efforts to sell the Firm Shares as agent for the Company, at the price per
share set forth in Schedule A hereto. In consideration for the Underwriter’s
efforts under this Section, the Company agrees to pay the Underwriter the
commission (the “Selling Commission”) set forth in Schedule A hereto. The
Underwriter may reject any offer to purchase the Firm Shares made through the
Underwriter or a selected dealer in whole or in part, and any such rejection
shall not be deemed a breach of the Underwriter’s agreements contained herein.
This is strictly a “best efforts” offering and there is no minimum contingency
of a specific number of Firm Shares which must be sold prior to proceeding with
a closing and the Underwriter is not required to purchase any Shares that are
not sold or for which Purchasers have not paid in the Offering. The Company will
not sell or agree to sell any of the Firm Shares otherwise than through the
Underwriter until after the Closing Date. In the event any of the Company or any
of its executive officers is contacted directly or indirectly by prospective
Purchasers of the Firm Shares, the Company will promptly forward the names of
such prospective Purchasers to the Underwriter.

In addition, the Company hereby grants to the Underwriter, upon the basis of the
warranties and representations and subject to the terms and conditions herein
set forth, the option to sell, as agent of the Company, all or a portion of the
Additional Shares, for the sole purpose of covering sales in excess of the
number of Firm Shares, at the same price per share as sold by the Underwriter
for the Firm Shares. This option may be exercised by Underwriter at any time and
from time to time in whole or in part by written notice from the Underwriter to
the Company, which notice may be given at any time within 30 days from the date
of this Agreement. Such notice shall set forth (i) the aggregate number of
Additional Shares as to which the option is being exercised, (ii) the names and
denominations in which the certificates will be delivered and (iii) the date,
time and place at which such certificates will be delivered (such date, the
“Additional Closing Date” and such time of such date, the “Additional Time of
Purchase”); provided, however, that the Additional Time of Purchase may be
simultaneous with, but shall not be earlier than the Time of Purchase (as
defined below) and shall not be earlier than two nor later than five full
business days after delivery of such notice of exercise. The Underwriter may
cancel the option at any time prior to its expiration by giving written notice
of such cancellation to the Company.

If determined necessary in the judgment of the Underwriter, the Shares being
sold to the Purchasers shall be evidenced by the execution of the Subscription
Agreements by each of the Purchasers and the Company.

2.     Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, the Underwriters that:

(a) The Company has prepared and filed in conformity with the requirements of
the Securities Act of 1933, as amended (the “Securities Act”), and published
rules and regulations thereunder (the “Rules and Regulations”) adopted by the
Securities and Exchange Commission (the “Commission”) a “shelf” Registration
Statement (as hereinafter defined) on Form S-3 (File No. 333-203534),

 

2



--------------------------------------------------------------------------------

which was declared effective by the Commission as of July 2, 2015 (the
“Effective Date”), including a base prospectus relating to the securities
registered pursuant to such Registration Statement (the “Base Prospectus”), and
such amendments and supplements thereto as may have been required to the date of
this Agreement. The term “Registration Statement” as used in this Agreement
means the registration statement (including all exhibits, financial schedules
and all documents and information deemed to be a part of the Registration
Statement pursuant to Rule 430B of the Rules and Regulations), as amended and/or
supplemented to the date of this Agreement, including the Base Prospectus. The
Registration Statement is effective under the Securities Act and no stop order
preventing or suspending the effectiveness of the Registration Statement or
suspending or preventing the use of the Prospectus (as defined below) has been
issued by the Commission and no proceedings for that purpose have been
instituted or are threatened by the Commission. The Company, if required by the
Rules and Regulations of the Commission, will file the Prospectus with the
Commission pursuant to Rule 424(b) of the Rules and Regulations. The term
“Prospectus” as used in this Agreement means the prospectus, in the form in
which it is to be filed with the Commission pursuant to Rule 424(b) of the Rules
and Regulations, except that if any revised prospectus or prospectus supplement
shall be provided to the Underwriter by the Company for use in connection with
the offering and sale of the Shares which differs from the Prospectus (whether
or not such revised prospectus or prospectus supplement is required to be filed
by the Company pursuant to Rule 424(b) of the Rules and Regulations), the term
“Prospectus” shall refer to such revised prospectus or prospectus supplement, as
the case may be, from and after the time it is first provided to the Underwriter
for such use. Any reference herein to the Registration Statement or the
Prospectus shall be deemed to refer to and include the documents incorporated by
reference therein pursuant to Item 12 of Form S-3 which were filed under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or before
the last to occur of the Effective Date, or the date of the Prospectus, and any
reference herein to the terms “amend,” “amendment,” or “supplement” with respect
to the Registration Statement or the Prospectus shall be deemed to refer to and
include (i) the filing of any document under the Exchange Act after the
Effective Date or the date of the Prospectus, as the case may be, which is
incorporated by reference and (ii) any such document so filed. If the Company
has filed an abbreviated registration statement to register additional
securities pursuant to Rule 462(b) under the Rules and Regulations (the “462(b)
Registration Statement”), then any reference herein to the Registration
Statement shall also be deemed to include such 462(b) Registration Statement.

(b) As of the Applicable Time (as defined below) and as of the Time of Purchase
and any Additional Time of Purchase, as the case may be, none of (i) any General
Use Free Writing Prospectus (as defined below) issued at or prior to the
Applicable Time, and the Pricing Prospectus (as defined below), all considered
together (collectively, the “General Disclosure Package”), (ii) any individual
Limited Use Free Writing Prospectus (as defined below) issued at or prior to the
Time of Purchase or any Additional Time of Purchase, as the case may be, or
(iii) the bona fide electronic road show, if any (as defined in Rule 433(h)(5)
of the Rules and Regulations), that has been made available without restriction
to any person, when considered together with the General Disclosure Package,
included or will include any untrue statement of a material fact or omitted, or
as of the Time of Purchase or Additional Time of Purchase, as the case may be,
will omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that the Company makes no representations or
warranties as to information contained in or omitted from the General Disclosure
Package, any individual Limited Use Free Writing Prospectus or the bona fide
electronic road show, if any, in reliance upon, and in conformity

 

3



--------------------------------------------------------------------------------

with, written information furnished to the Company by or on behalf of the
Underwriter specifically for inclusion therein, which information the parties
hereto agree is limited to the “Underwriter’s Information” which is defined as
the information set forth in Section 14. As used in this paragraph (b) and
elsewhere in this Agreement:

“Applicable Time” means 5:00 a.m., Los Angeles time, on the date of this
Agreement.

“General Use Free Writing Prospectus” means any Issuer Free Writing Prospectus
identified on Schedule C to this Agreement.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 of the Rules and Regulations relating to the Shares in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g) of
the Rules and Regulations.

“Limited Use Free Writing Prospectuses” means any Issuer Free Writing Prospectus
that is not a General Use Free Writing Prospectus.

“Pricing Prospectus” means the Base Prospectus as amended and supplemented
immediately prior to the Applicable Time, including any document incorporated by
reference therein and any prospectus supplement deemed to be a part thereof.

(c) No order preventing or suspending the use of any Issuer Free Writing
Prospectus or the Prospectus relating to the offering of the Shares (the
“Offering”) has been issued by the Commission, and no proceeding for that
purpose or pursuant to Section 8A of the Securities Act has been instituted or
threatened by the Commission.

(d) At the time the Registration Statement became effective, at the date of this
Agreement and at the Time of Purchase and any Additional Time of Purchase, as
the case may be, the Registration Statement conformed and will conform in all
material respects to the requirements of the Securities Act and the Rules and
Regulations and did not and will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading; the Prospectus, at the
time the Prospectus became effective and at the Time of Purchase and any
Additional Time of Purchase, as the case may be, conformed and will conform in
all material respects to the requirements of the Securities Act and the Rules
and Regulations and did not and will not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that the foregoing representations and
warranties in this paragraph (d) shall not apply to information contained in or
omitted from the Registration Statement or the Prospectus in reliance upon, and
in conformity with, the Underwriter’s Information.

(e) Each Issuer Free Writing Prospectus, if any, as of its issue date and at all
subsequent times through the completion of the public offer and sale of the
Shares or until any earlier date that the Company notified or notifies the
Underwriter as described in Section 4(c), did not, does not and will not include
any information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement, Pricing Prospectus or the Prospectus,
including any document incorporated by reference therein and any prospectus
supplement deemed to be a part thereof that has not been superseded

 

4



--------------------------------------------------------------------------------

or modified, or includes an untrue statement of a material fact or omitted or
would omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus in reliance
upon, and in conformity with, the Underwriter’s Information.

(f) The documents incorporated by reference in the Prospectus, when they became
effective or were filed with the Commission, as the case may be, conformed in
all material respects to the requirements of the Securities Act or the Exchange
Act, as applicable, the Rules and Regulations and the rules and regulations of
the Commission under the Exchange Act and none of such documents contained any
untrue statement of a material fact or omitted to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; and any
further documents so filed and incorporated by reference in the Prospectus, when
such documents become effective or are filed with the Commission, as the case
may be, will conform in all material respects to the requirements of the
Securities Act or the Exchange Act, as applicable, the Rules and Regulations and
the rules and regulations of the Commission under the Exchange Act and will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

(g) The Company is not an “ineligible issuer” in connection with the Offering
pursuant to Rules 164, 405 and 433 under the Securities Act. The Company has
not, directly or indirectly, distributed and will not distribute any offering
material in connection with the Offering other than the Registration Statement,
the Pricing Prospectus, the Prospectus, any General Use Free Writing
Prospectuses and any Limited Use Free Writing Prospectuses reviewed and
consented to by the Underwriters (which consent shall not be unreasonably
withheld). The Company will file with the Commission all Issuer Free Writing
Prospectuses (other than a “road show,” as defined in Rule 433(d)(8) of the
Rules and Regulations), if any, in the time and manner required under Rules
163(b)(2) and 433(d) of the Rules and Regulations.

(h) Each of the Company and its Subsidiaries has been duly organized and is
validly existing as a corporation or other legal entity in good standing (or the
foreign equivalent thereof) under the laws of its jurisdiction of incorporation
or organization. Each of the Company and its Subsidiaries is duly qualified to
do business and is in good standing as a foreign corporation or other legal
entity in each jurisdiction in which its ownership or lease of its properties or
the conduct of its business requires such qualification and has all power and
authority (corporate or other) necessary to own or hold its properties and to
conduct the businesses in which each is engaged, except where the failure to so
qualify or have such power or authority would not (i) have, singularly or in the
aggregate, a material adverse effect on the condition (financial or otherwise),
results of operations, assets, or business of the Company and its Subsidiaries,
taken as a whole or (ii) impair in any material respect the ability of the
Company to perform its obligations under this Agreement or to consummate any
transactions contemplated by this Agreement, the General Disclosure Package, or
the Prospectus (any such effect as described in clauses (i) or (ii), a “Material
Adverse Effect”).

 

5



--------------------------------------------------------------------------------

(i) The Company has the full right, power and authority to enter into this
Agreement and each of the Subscription Agreements and to perform and to
discharge its obligations hereunder; and this Agreement and each of the
Subscription Agreements has been duly authorized, executed and delivered by the
Company, and constitutes a valid and binding obligation of the Company
enforceable in accordance with its terms.

(j) The shares of Common Stock to be issued and sold by the Company to the
Purchasers have been duly and validly authorized and the shares of Common Stock,
when issued and delivered against payment therefor as provided herein will be
duly and validly issued, fully paid and non-assessable and free of any
preemptive or similar rights and will conform to the description thereof
contained in the General Disclosure Package and the Prospectus.

(k) The authorized capital stock of the Company conforms as to legal matters in
all material respects to the description thereof contained in each of the
General Disclosure Package and the Prospectus. The shares of Common Stock
outstanding prior to the issuance of the Shares have been duly authorized and
are validly issued, fully paid and non-assessable. Since the date provided in
the General Disclosure Package, the Company has not issued any equity
securities, other than Common Stock issued pursuant to the exercise of stock
options or settlement of restricted stock units previously outstanding under the
Company’s equity compensation plans or the issuance of Common Stock pursuant to
employee stock purchase plans. All of the Company’s options, warrants and other
rights to purchase or exchange any securities for shares of the Company’s
capital stock have been duly authorized and validly issued and were issued in
compliance in all material respects with United States federal and applicable
state securities laws. None of the outstanding shares of Common Stock was issued
in violation of any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase securities of the Company.

(l) The membership interests, capital stock, partnership interests or other
similar equity interests, as applicable, of each Subsidiary of the Company have
been duly authorized and validly issued, are fully paid and nonassessable and,
except to the extent set forth in the General Disclosure Package, are owned by
the Company directly, free and clear of any claim, lien, encumbrance, security
interest, restriction upon voting or transfer or any other claim of any third
party. “Subsidiary” means any subsidiary of the Company as defined in Rule 405
under the Securities Act.

(m) The execution, delivery and performance of this Agreement, the Subscription
Agreements and the Merger Agreement by the Company, the issuance and sale of the
Shares by the Company and the consummation of the transactions contemplated
hereby and thereby will not (with or without notice or lapse of time or both)
conflict with or result in a breach or violation of any of the terms or
provisions of, constitute a default under, give rise to any right of termination
or other right or the cancellation or acceleration of any right or obligation or
loss of a benefit under or pursuant to, any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Company or any of
its Subsidiaries is a party or by which the Company or any of its Subsidiaries
is bound or to which any of the property or assets of the Company or any of its
Subsidiaries is subject that is material to the Company and its Subsidiaries,
taken as a whole, nor will such actions result in any violation of the
provisions of the charter or by-laws (or analogous governing instruments, as
applicable) of the Company or any of its Subsidiaries or any material violation
of the provisions of any law, statute,

 

6



--------------------------------------------------------------------------------

rule, regulation, judgment, order or decree of any court or governmental agency
or body, domestic or foreign, having jurisdiction over the Company or any of its
Subsidiaries or any of their properties or assets.

(n) No consent, approval, authorization or order of, or qualification with, any
governmental body or agency is required for the performance by the Company of
its obligations under this Agreement and the Subscription Agreements or the
execution and delivery of the Merger Agreement by the Company, except as (i)
otherwise disclosed in the General Disclosure Package with respect to the Merger
Agreement, or (ii) as may be required by the securities or Blue Sky laws of the
various states or the by-laws, rules and regulations of FINRA or the NASDAQ
Capital Market in connection with the offer and sale of the Shares.

(o) Marcum LLP, who has audited certain financial statements and related
schedules included or incorporated by reference in the Registration Statement,
the General Disclosure Package and the Prospectus, is an independent registered
public accounting firm with respect to the Company as required by the Securities
Act and the Rules and Regulations and the Public Company Accounting Oversight
Board (United States). To the knowledge of the Company, except as pre-approved
in accordance with the requirements set forth in Section 10A of the Exchange
Act, the applicable independent registered public accounting firms above have
not been engaged by the Company or any of its Subsidiaries, as applicable, to
perform any “prohibited activities” (as defined in Section 10A of the Exchange
Act).

(p) The financial statements, together with the related notes and schedules
included or incorporated by reference in the General Disclosure Package, the
Prospectus and in the Registration Statement fairly present, in all material
respects, the financial position and the results of operations and changes in
financial position of the Company and its consolidated Subsidiaries and other
consolidated entities at the respective dates or for the respective periods
therein specified. Such statements and related notes and schedules have been
prepared in accordance with generally accepted accounting principles in the
United States (“GAAP”) applied on a consistent basis throughout the periods
involved except as may be set forth in the related notes included or
incorporated by reference in the General Disclosure Package. The financial
statements, together with the related notes and schedules, included or
incorporated by reference in the General Disclosure Package and the Prospectus
comply in all material respects with the Securities Act, the Exchange Act, and
the Rules and Regulations and the rules and regulations under the Exchange
Act. No other financial statements or supporting schedules or exhibits are
required by the Securities Act or the Rules and Regulations to be described, or
included or incorporated by reference in the Registration Statement, the General
Disclosure Package or the Prospectus. There is no pro forma or as adjusted
financial information which is required to be included in the Registration
Statement, the General Disclosure Package, or the Prospectus or a document
incorporated by reference therein in accordance with the Securities Act and the
Rules and Regulations which has not been included or incorporated as so
required. The pro forma financial statements of the Company and its Subsidiaries
and the related notes thereto included under the caption “Unaudited Pro Forma
Condensed Consolidated Financial Information” and elsewhere in the Prospectus
and in the Registration Statement present fairly, in all material respects, the
information contained therein, have been prepared, in all material respects, in
accordance with the Commission’s rules and guidelines with respect to pro forma
financial statements and have been properly presented on the bases described
therein, and the assumptions used in the preparation thereof are reasonable and
the adjustments used therein are appropriate to give effect to the transactions
and circumstances referred to therein.

 

7



--------------------------------------------------------------------------------

(q) Since the date of the most recent financial statements of the Company
included or incorporated by reference in the Registration Statement, the General
Disclosure Package or the Prospectus (i) there has not occurred any event or
circumstance that has had or would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect and (ii) each of the Company and
its Subsidiaries, considered as one entity, have not incurred any material
liability or obligation, indirect, direct or contingent, not in the ordinary
course of business nor entered into any material transaction or agreement not in
the ordinary course of business, in each case, other than is set forth or
contemplated therein.

(r) There is no legal or governmental proceeding, action, suit or claim pending
or, to the Company’s knowledge, threatened, to which the Company or any of its
Subsidiaries is a party or to which any of the properties or assets of the
Company or any of its Subsidiaries is subject (i) other than proceedings
accurately described in all material respects in the General Disclosure Package
or proceedings that would not have a Material Adverse Effect on the Company and
its Subsidiaries, taken as a whole, or (ii) that are required to be described in
the Registration Statement, the General Disclosure Package or the Prospectus and
are not so described; and there are no statutes, regulations, contracts or other
documents to which the Company or any of its Subsidiaries is subject or by which
the Company or any of its Subsidiaries is bound that are required to be
described in the Registration Statement, the General Disclosure Package or the
Prospectus or to be filed as exhibits to the Registration Statement that are not
described or filed as required.

(s) Neither the Company nor any of its Subsidiaries is or, after giving effect
to the Offering of the Shares and the application of the proceeds thereof as
described in the General Disclosure Package and the Prospectus, will become an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations of the Commission thereunder.

(t) Except to the extent expressly set forth in the General Disclosure Package
as part of the offering contemplated hereby, neither the Company, its
Subsidiaries nor any of the Company’s or its Subsidiaries’ officers, directors
or affiliates has bid for or purchased, for any account in which it or any of
its affiliated purchasers has a beneficial interest, any Shares, or attempted to
induce any person to purchase any Shares; and has not, and has not caused its
affiliated purchasers to, make bids or purchase for the purpose of creating
actual, or apparent, active trading in or of raising the price of the Shares.

(u) The Company and its Subsidiaries have good and marketable title to all real
and personal property owned by them which is material to the business of the
Company and its Subsidiaries, taken as a whole, in each case free and clear of
all liens, encumbrances and defects of title except such as are described in the
General Disclosure Package or would not individually or in the aggregate have a
Material Adverse Effect; and any real property and buildings held under lease by
the Company and its Subsidiaries are held by them under valid, subsisting and
enforceable leases except such as are described in the General Disclosure
Package or would not have a Material Adverse Effect.

(v) Except as disclosed in the General Disclosure Package, neither the Company
nor any of its Subsidiaries is in violation of any statute, rule, regulation,
decision or order of any

 

8



--------------------------------------------------------------------------------

governmental agency or body or any court, relating to the use, disposal or
release of hazardous or toxic substances or relating to the protection or
restoration of the environment or human exposure to hazardous or toxic
substances (collectively, “Environmental Laws”), operates any real property
contaminated with any substance that is subject to any Environmental Laws, is
liable for any off-site disposal or contamination pursuant to any Environmental
Laws, or is subject to any claim relating to any Environmental Laws, which
violation, contamination, liability or claim would individually or in the
aggregate have a Material Adverse Effect; and the Company is not aware of any
pending investigation which might lead to such a claim.

(w) The Company and its Subsidiaries own or possess, or have the right to use,
adequate trademarks, trade names and other rights to inventions, know-how,
patents, copyrights, confidential information and other intellectual property
(collectively, “Intellectual Property Rights”) necessary to conduct the business
now operated by them, or presently employed by them, and have not received any
notice of infringement of or conflict with asserted rights of others with
respect to any Intellectual Property Rights, except such as will not
individually or in the aggregate have a Material Adverse Effect.

(x) Each of the Company and its Subsidiaries maintain a system of internal
accounting and other controls (A) sufficient to provide reasonable assurances
that (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences and (B) which are effective in all material respects to perform the
functions for which they were established. Except as described in the General
Disclosure Package, since the end of the Company’s most recent audited fiscal
year, there has been (A) no material weakness or significant deficiencies in the
Company’s internal control over financial reporting (whether or not remediated),
(B) no change in the Company’s internal control over financial reporting that
has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting and (C) no fraud, whether or
not material, that involves management or other employees who have a significant
role in the Company’s internal control over financial reporting.

(y) No relationship, direct or indirect, exists between or among the Company and
any of its Subsidiaries, on the one hand, and the directors, officers,
stockholders (or analogous interest holders), customers or suppliers of the
Company or any of its Subsidiaries or any of their affiliates, on the other
hand, which is required to be described in the General Disclosure Package or the
Prospectus or a document incorporated by reference therein and which is not so
described.

(z) Neither the Company nor any of its Subsidiaries, nor, to the knowledge of
the Company, any of its directors, officers, agents, employees, affiliates or
other person acting on their behalf is aware of or has taken any action,
directly or indirectly, that has violated or would result in a violation by such
persons of the Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder (the “FCPA”), including, without limitation, making
use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or

 

9



--------------------------------------------------------------------------------

authorization of the payment of any money, or other property, gift, promise to
give, or authorization of the giving of anything of value to any “foreign
official” (as such term is defined in the FCPA) or any foreign political party
or official thereof or any candidate for foreign political office, in
contravention of the FCPA. The Company and its Subsidiaries have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.

(aa) The operations of the Company and its Subsidiaries are and have been
conducted at all times, in compliance with applicable financial recordkeeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the money laundering statutes of all applicable
jurisdictions, the rules and regulations thereunder and any related or similar
applicable rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

(bb) Neither the Company nor any of its Subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of this offering of the Shares contemplated hereby, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.

(cc) No person or entity has the right to require registration of shares of
Common Stock or other securities of the Company or any of its Subsidiaries under
the Securities Act because of the filing or effectiveness of the Registration
Statement, except as set forth in therein or in the General Disclosure Package.

(dd) Neither the Company nor any of its Subsidiaries is a party to any contract,
agreement or understanding with any person (other than this Agreement) that
would give rise to a valid claim against the Company or the Underwriters for a
brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Shares or any transaction contemplated by this
Agreement, the Registration Statement, the General Disclosure Package or the
Prospectus.

(ee) No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in either the
General Disclosure Package or the Prospectus has been made or reaffirmed without
a reasonable basis or has been disclosed other than in good faith.

(ff) The Company is subject to and in compliance in all material respects with
the reporting requirements of Section 13 or Section 15(d) of the Exchange
Act. As of the filing date of the Registration Statement and as of any update of
the Registration Statement pursuant to Section 10(a)(3) of the Securities Act
(including the filing of any Annual Report on Form 10-K), the Company was
eligible to file a “shelf” Registration Statement on Form S-3 with the
Commission. The Common Stock is registered pursuant to Section 12(b) of the
Exchange Act and is listed on the NASDAQ Capital Market,

 

10



--------------------------------------------------------------------------------

and the Company has taken no action designed to, or reasonably likely to have
the effect of, terminating the registration of the Common Stock under the
Exchange Act or delisting of the Common Stock from the NASDAQ Capital Market,
nor has the Company received any notification that the Commission or FINRA is
contemplating terminating such registration or listing.

(gg) The Company is in compliance in all material respects with all applicable
provisions of the Sarbanes-Oxley Act of 2002 and all applicable rules and
regulations promulgated thereunder or is implementing the provisions thereof
that are currently in effect.

(hh) The statistical and market-related data included in the General Disclosure
Package are based on or derived from sources that the Company believes to be
reliable and accurate, and such data agree with the sources from which they are
derived.

(ii) Except as otherwise disclosed in the General Disclosure Package, each of
the Company and its Subsidiaries possess such valid and current certificates,
authorizations or permits issued by the appropriate state, federal or foreign
regulatory agencies or bodies necessary to conduct their respective businesses,
and neither the Company nor any Subsidiary of the Company has received, or has
any reason to believe that it will receive, any notice of proceedings relating
to the revocation or modification of, or non-compliance with, any such
certificate, authorization or permit which, individually or in the aggregate, if
the subject of an unfavorable decision, ruling or finding, could result in a
Material Adverse Effect.

(jj) Each of the Company and its Subsidiaries have filed all material federal,
state and foreign income and franchise tax returns or have properly requested
extensions thereof and have paid all material taxes required to be paid by any
of them and, if due and payable, any related or similar assessment, fine or
penalty levied against any of them except as may be being contested in good
faith and by appropriate proceedings.

(kk) Except as set forth in the General Disclosure Package, neither the Company
nor any Subsidiary directly or indirectly controls, is controlled by, or is
under common control with, or is an associated person (within the meaning of
Article I, Section 1(ee) of the By-laws of FINRA) of, any member firm of FINRA.

(ll) No approval of the stockholders of the Company under the rules and
regulations of NASDAQ (including Rule 5635 of the NASDAQ Capital Rules) is
required for the Company to issue and deliver the Shares.

(mm) Except as described in the General Disclosure Package, the Company has not
sold, issued or distributed any shares of Common Stock during the six-month
period preceding the date hereof, including any sales pursuant to Rule 144A
under, or Regulation D or S of, the Securities Act, other than shares issued
pursuant to employee benefit plans, qualified equity compensation plans or other
employee compensation plans or pursuant to outstanding options, rights or
warrants.

(nn) Except as otherwise disclosed in the General Disclosure Package, each of
the Company and its Subsidiaries maintain insurance issued by nationally
recognized insurers covering their respective properties, operations, personnel
and businesses, with policies in such amounts and with such deductibles and
covering such risks as the Company reasonably deems adequate. The Company has no

 

11



--------------------------------------------------------------------------------

reason to believe that it or any of its Subsidiaries will not be able (i) to
renew its existing insurance coverage as and when such policies expire or (ii)
to obtain comparable coverage from similar institutions as may be necessary or
appropriate to conduct its business as now conducted and at a cost that would
not result in a Material Adverse Effect.

(oo) The Company has not taken, directly or indirectly, any action designed to
or that might be reasonably expected to cause or result in stabilization or
manipulation of the price of the Shares or any other “reference security” (as
defined in Rule 100 of Regulation M under the 1934 Act (“Regulation M”)) whether
to facilitate the sale or resale of the Shares or otherwise, and has taken no
action which would directly or indirectly violate Regulation M. The Company
acknowledges that the Underwriter may engage in passive market making
transactions in the Shares on the NASDAQ Capital Market in accordance with
Regulation M.

(pp) The Company has not distributed and will not distribute, prior to the later
of (i) the expiration or termination of the option granted to the Underwriter in
Section 1 and (ii) the completion of distribution of the Shares, any offering
material in connection with the offering and sale of the Shares other than a
preliminary prospectus, the Pricing Prospectus, the Prospectus, any free writing
prospectus reviewed and consented to by the Underwriters, or the Registration
Statement.

(qq) The Company has no knowledge as of the date hereof of any fact or condition
regarding Target and its subsidiaries that is not disclosed in the General
Disclosure Package that would reasonably be expected to have, singularly or in
the aggregate, a Parent Material Adverse Effect (as defined in the Merger
Agreement).

Any certificate signed by or on behalf of the Company and delivered to the
Underwriters or to counsel for the Underwriters shall be deemed to be a
representation and warranty by the Company to the Underwriters as to the matters
covered thereby.

 

3. The Closing.

(a) Payment of the purchase price for the Firm Shares shall be made to the
Company by Federal Funds wire transfer against delivery of the certificates for
the Firm Shares to or as designated by the Underwriter through the facilities of
The Depository Trust Company for the account of the Purchasers. Such payment and
delivery shall be made at 7:00 A.M., Los Angeles time, on May 10, 2016 (the
“Closing Date”) other than in respect of any Purchasers who are officers,
directors, employees or consultants of the Company. The time at which such
payment and delivery are to be made is hereinafter sometimes called the “Time of
Purchase.” Subject to the preceding sentence, electronic transfer of the Firm
Shares shall be made at the Time of Purchase in such names and in such
denominations as the Underwriter shall specify.

(b) Payment of the purchase price for the Additional Shares shall be made at the
Additional Time of Purchase in the same manner and at the same office and time
of day as the payment for the Firm Shares. Electronic transfer of the Additional
Shares shall be made at the Additional Time of Purchase in such names and in
such denominations as the Underwriter shall specify.

(c) Delivery of the documents required to be delivered to the Underwriter
pursuant to Sections 4 and 6 hereof shall be at 10:00 A.M., Los Angeles time, on
the Closing Date or the Additional Closing Date, as the case may be, at the
offices of Sullivan & Cromwell LLP, 1888 Century Park East, 21st Floor, Los
Angeles, California 90067.

 

12



--------------------------------------------------------------------------------

4.    Further Covenants and Agreements of the Company. The Company covenants and
agrees with the Underwriter and, as applicable, the Independent Underwriter, as
follows:

(a) To prepare the Rule 462(b) Registration Statement, if necessary, in a form
approved by the Underwriter, and file such Rule 462(b) Registration Statement
with the Commission on the date hereof; to prepare the Prospectus in a form
approved by the Underwriter, containing information previously omitted at the
time of effectiveness of the Registration Statement in reliance on rules 430A,
430B and 430C and to file such Prospectus pursuant to Rule 424(b) of the Rules
and Regulations not later than the second business day following the execution
and delivery of this Agreement or, if applicable, such earlier time as may be
required by Rule 430A of the Rules and Regulations; to notify the Underwriter
promptly of the Company’s intention to file or prepare any supplement or
amendment to any Registration Statement or to the Prospectus in connection with
this Offering and to provide a draft of any such amendment or supplement to the
Registration Statement, the General Disclosure Package or to the Prospectus to
the Underwriter, for review within an amount of time that is reasonably
practical under the circumstances and prior to filing, and to file no such
amendment or supplement to which you shall have reasonably objected in writing;
to advise the Underwriter, promptly after it receives notice thereof, of the
time when any amendment to any Registration Statement has been filed in
connection with the Offering or becomes effective or any supplement to the
General Disclosure Package or the Prospectus or any amended Prospectus has been
filed and to furnish the Underwriter with copies thereof; to file within the
time periods prescribed by the Exchange Act, including any extension thereof,
all material required to be filed by the Company with the Commission pursuant to
Rule 433(d) or 163(b)(2), as the case may be; to advise the Underwriter,
promptly after it receives notice thereof, of the issuance by the Commission of
any stop order or of any order preventing or suspending the use of any Issuer
Free Writing Prospectus or the Prospectus, of the suspension of the
qualification of the Shares for offering or sale in any jurisdiction, of the
initiation or threatening of any proceeding for any such purpose, or of any
request by the Commission for the amending or supplementing of the Registration
Statement, the General Disclosure Package or the Prospectus or for additional
information; and, in the event of the issuance of any stop order or of any order
preventing or suspending the use of any Issuer Free Writing Prospectus or the
Prospectus or suspending any such qualification, and promptly to use its best
efforts to obtain the withdrawal of such order.

(b) That, unless it obtains the prior consent of the Underwriters, it has not
made and will not make any offer relating to the Shares that would constitute a
“free writing prospectus” as defined in Rule 405 of the Rules and Regulations
unless the prior written consent of the Underwriters has been received (each, a
“Permitted Free Writing Prospectus”). The Company shall furnish to the
Underwriters, a reasonable amount of time prior to the proposed time of filing
or use thereof, a copy of each proposed free writing prospectus or any amendment
or supplement thereto to be prepared by or on behalf of, used by, or referred to
by the Company. The Company represents that it has treated and agrees that it
will treat each Permitted Free Writing Prospectus as an Issuer Free Writing
Prospectus, and that it has and will comply with the requirements of Rules 164
and 433 of the Rules and Regulations applicable to any Issuer Free Writing
Prospectus, including the requirements relating to timely filing with the
Commission, legending and record keeping.

 

13



--------------------------------------------------------------------------------

(c) If at any time prior to the expiration of nine (9) months after the date
when a Prospectus relating to the Shares is required to be delivered under the
Securities Act, any event occurs or condition exists as a result of which the
Prospectus, as then amended or supplemented, would include any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading, or the Registration Statement, as then amended or
supplemented, would include any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein not misleading,
or if for any other reason it is necessary at any time to amend or supplement
any Registration Statement or the Prospectus to comply with the Securities Act
or the Exchange Act, the Company will promptly notify the Underwriter, and upon
the Underwriter’s request, the Company will promptly prepare and file with the
Commission, at the Company’s expense, an amendment to the Registration Statement
or an amendment or supplement to the Prospectus that corrects such statement or
omission or effects such compliance. The Company consents to the use of the
Prospectus or any amendment or supplement thereto by the Underwriter.

(d) To the extent not available on the Commission’s EDGAR system, to make
generally available to its stockholders as soon as practicable, but in any event
not later than eighteen (18) months after the effective date of each
Registration Statement (as defined in Rule 158(c) of the Rules and Regulations),
an earnings statement of the Company and its consolidated Subsidiaries (which
need not be audited) complying with Section 11(a) of the Securities Act and the
Rules and Regulations (including, at the option of the Company, Rule 158).

(e) To take promptly from time to time such actions as the Underwriter may
reasonably request to qualify the Shares for offering and sale under the
securities or Blue Sky laws of such jurisdictions (domestic or foreign) as the
Underwriter may designate and to continue such qualifications in effect, and to
comply with such laws, for so long as required to permit the offer and sale of
Shares in such jurisdictions; provided that the Company and its Subsidiaries
shall not be obligated to qualify as foreign corporations in any jurisdiction in
which they are not so qualified or to file a general consent to service of
process in any jurisdiction.

(f) The Company will cause each director and executive officer listed on
Schedule B to furnish to the Underwriter, prior to the Closing Date, a letter,
substantially in the form of Exhibit B hereto, pursuant to which each such
person shall agree, among other things, subject to the terms and conditions set
forth in each such letter, not to directly or indirectly offer, sell, assign,
transfer, pledge, contract to sell, or otherwise dispose of, any shares of
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock, not to engage in any swap or other agreement or arrangement
that transfers, in whole or in part, directly or indirectly, the economic risk
of ownership of Common Stock or any such securities, during the period of days
from the date of the Prospectus set forth therein (the “Lock-Up Period”),
without the prior written consent of the Underwriter.

(g) To supply the Underwriter with copies of all correspondence to and from, and
all documents issued to and by, the Commission in connection with the
registration of the Shares under the Securities Act or the Registration
Statement or the Prospectus, or any amendment or supplement thereto or document
incorporated by reference therein.

 

14



--------------------------------------------------------------------------------

(h) Prior to the Time of Purchase and the Additional Time of Purchase, if any,
not to issue any press release or other communication directly or indirectly or
hold any press conference (other than the Company’s customary quarterly press
release and conference call) without the prior written consent of the
Underwriter (which consent shall not be unreasonably withheld).

(i) Until the Underwriter shall have notified the Company of the completion of
the Offering of the Shares, that the Company will not, and will cause its
affiliated purchasers (as defined in Regulation M under the Exchange Act) not
to, either alone or with one or more other persons, and except to the extent
expressly set forth in the General Disclosure Package as part of the offering
contemplated hereby, bid for or purchase, for any account in which it or any of
its affiliated purchasers has a beneficial interest, any Shares, or attempt to
induce any person to purchase any Shares; and not to, and to cause its
affiliated purchasers not to, make bids or purchase for the purpose of creating
actual, or apparent, active trading in or of raising the price of the Shares.

(j) Not to take any action prior to the Closing Date or the Additional Closing
Date, if any, which would require the Prospectus to be amended or supplemented
pursuant to Section 4.

(k) To apply the net proceeds from the sale of the Shares as set forth in the
Registration Statement, the General Disclosure Package and the Prospectus under
the heading “Use of Proceeds.”

(l) To use its reasonable best efforts to list, effect and maintain, subject to
notice of issuance, the Common Stock on the NASDAQ Capital Market.

(m) To use its reasonable best efforts to assist the Underwriters with any
filings with FINRA and obtaining any required clearance from FINRA as to the
amount of compensation allowable or payable to the Underwriters.

(n) To use its reasonable best efforts to do and perform all things required to
be done or performed under this Agreement by the Company prior to the Time of
Purchase or the Additional Time of Purchase, as applicable and to satisfy all
conditions precedent to the delivery of the Shares to be delivered at such time.

(o) Until the Underwriter shall have notified the Company of the completion of
the offering of the Shares, the Company will not take directly or indirectly any
action designed, or that might reasonably be expected to cause or result in, or
that will constitute, stabilization or manipulation of the price of any security
of the Company to facilitate the sale or resale of any of the Shares.

5.    Payment of Expenses. The Company agrees to pay, or reimburse if paid by
the Underwriters, whether or not the transactions contemplated hereby are
consummated or this Agreement and the Subscription Agreements are terminated:
(a) the costs incident to the authorization, issuance, sale and delivery of the
Shares to the Underwriter and any taxes payable in that connection; (b) the
costs incident to the registration of the Shares under the Securities Act; (c)
the costs incident to the preparation, printing and distribution of the
Registration Statement, the Base Prospectus, any Issuer Free Writing Prospectus,
the General Disclosure Package, the Prospectus, any amendments, supplements and
exhibits thereto or any document incorporated by reference therein; (d) the
reasonable and documented fees and expenses incurred in connection with securing
any required review by FINRA and any filings made with FINRA (including the fees
and expenses of the Independent Underwriter acting as “qualified independent

 

15



--------------------------------------------------------------------------------

underwriter” within the meaning of FINRA Rule 5121); (e) any applicable listing,
quotation or other fees; (f) the fees and expenses of qualifying the Shares
under the securities laws of the several jurisdictions as provided in Section
4(e) and of preparing, printing and distributing wrappers and blue sky
memoranda; (g) all fees and expenses of the registrar and transfer agent of the
Shares; and (h) all other costs and expenses of the Company incident to the
offering of the Shares by, or the performance of the obligations of, the Company
under this Agreement and the Subscription Agreements (including, without
limitation, the fees and expenses of the Company’s counsel and the Company’s
independent accountants and the travel and other reasonable expenses incurred by
Company personnel in connection with any “road show.” The Company agrees to pay
to the Independent Underwriter on the Closing Date the amount of $100,000, as
compensation for the services of the Independent Underwriter.

6.    Conditions to the Obligations of the Underwriters, and the Sale of the
Shares. The obligations of the Underwriters hereunder, and the closing of the
sale of the Shares, are subject to the accuracy, when made and as of the
Applicable Time and at the Time of Purchase and at any Additional Time of
Purchase, as the case may be, of the representations and warranties of the
Company contained herein (except for inaccuracies that would not result in a
Material Adverse Effect), to the accuracy of the statements of the Company made
in any certificates pursuant to the provisions hereof, to the performance by the
Company, in all material respects, of its obligations hereunder, and to each of
the following additional terms and conditions:

(a) No stop order suspending the effectiveness of the Registration Statement or
any part thereof, preventing or suspending the use of any Base Prospectus, the
Prospectus or any Permitted Free Writing Prospectus or any part thereof shall
have been issued and no proceedings for that purpose or pursuant to Section 8A
under the Securities Act shall have been initiated by the Commission, and all
requests for additional information on the part of the Commission (to be
included or incorporated by reference in the Registration Statement or the
Prospectus or otherwise) shall have been complied with; the Rule 462(b)
Registration Statement, if any, each Issuer Free Writing Prospectus, if any, and
the Prospectus shall have been filed with the Commission within the applicable
time period prescribed for such filing by, and in compliance with, the Rules and
Regulations and in accordance with Section 4(a), and the Rule 462(b)
Registration Statement, if any, shall have become effective immediately upon its
filing with the Commission; and FINRA shall have raised no objection to the
fairness and reasonableness of the terms of this Agreement or the transactions
contemplated hereby.

(b) The Registration Statement or any amendment or supplement thereto shall not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and none of the General Disclosure Package, any Issuer Free Writing
Prospectus or the Prospectus, or any amendment or supplement thereto, shall
contain an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

(c) The Company shall have entered into Subscription Agreements with each of the
Purchasers and such agreements shall be in full force and effect.

(d) The Company shall have furnished to the Underwriter a certificate, dated the
Closing Date or the Additional Closing Date, as the case may be, of its Chief
Executive Officer and its Chief Financial Officer stating that (i) since the
effective date of the Registration Statement, no event has

 

16



--------------------------------------------------------------------------------

occurred which should have been set forth in a supplement or amendment to the
Registration Statement, the General Disclosure Package or the Prospectus, (ii)
to the best of their knowledge after reasonable investigation, as of such date,
the representations and warranties of the Company in this Agreement are true and
correct, except for inaccuracies that would not result in a Material Adverse
Effect, and the Company has complied, in all material respects, with all
agreements and satisfied all conditions on its part to be performed or satisfied
hereunder at or prior to such date, and (iii) there has not been, subsequent to
the date of the most recent audited financial statements included or
incorporated by reference in the General Disclosure Package, any material
adverse change in the financial position or results of operations of the Company
and its Subsidiaries, taken as a whole, or, to the Company’s knowledge, the
Company, its Subsidiaries, Target and its subsidiaries, taken as a whole, or any
change or development that, individually or in the aggregate, would reasonably
be expected to involve a material adverse change in or affecting the condition
(financial or otherwise), results of operations, business or assets of the
Company and its Subsidiaries, taken as a whole, or, to the Company’s knowledge,
the Company, its Subsidiaries, Target and its subsidiaries, taken as a whole,
except as set forth in the Prospectus.

(e) Since the date of the latest audited financial statements with respect to
the Company and its Subsidiaries included in the General Disclosure Package or
incorporated by reference in the General Disclosure Package as of the date
hereof, (i) neither the Company nor any of its Subsidiaries shall have sustained
any loss or interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree, otherwise than as set forth in
the General Disclosure Package, and (ii) there shall not have been any change in
the capital stock of the Company or any change in the long-term debt of the
Company and its Subsidiaries, taken as a whole, or any change or any development
in or affecting the business, general affairs, management, financial position,
stockholders’ equity or results of operations of the Company and its
Subsidiaries, taken as a whole, or, to the Company’s knowledge, the Company, its
Subsidiaries, Target and its subsidiaries, taken as a whole, otherwise than as
set forth in the General Disclosure Package, the effect of which, in any such
case described in clause (i) or (ii) of this Section 6(e), would result in a
Material Adverse Effect.

(f) No action shall have been taken and no law, statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would prevent the issuance or sale of the Shares or result in a
Material Adverse Effect; and no injunction, restraining order or order of any
other nature by any United States federal or state court of competent
jurisdiction shall have been issued which would prevent the issuance or sale of
the Shares or result in a Material Adverse Effect.

(g) Subsequent to the execution and delivery of this Agreement there shall not
have occurred any of the following: (i) trading in securities generally on the
New York Stock Exchange or the NASDAQ Stock Market or in the over-the-counter
market, or trading in any securities of the Company on any exchange or in the
over-the-counter market, shall have been suspended or materially limited, or
minimum or maximum prices or maximum range for prices shall have been
established on any such exchange or such market by the Commission, by such
exchange or market or by any other regulatory body or governmental authority
having jurisdiction; (ii) a banking moratorium shall have been declared by
United States federal or state authorities or a material disruption has occurred
in commercial banking or securities settlement or clearance services in the
United States; (iii) the United States shall have

 

17



--------------------------------------------------------------------------------

become engaged in hostilities, or the subject of an act of terrorism, or there
shall have been an outbreak of or escalation in hostilities involving the United
States, or there shall have been a declaration of a national emergency or war by
the United States; (iv) there shall have occurred such a material adverse change
in general economic, political or financial conditions (or the effect of
international conditions on the financial markets in the United States shall be
such) as to make it, in the reasonable judgment of the Underwriter,
impracticable or inadvisable to proceed with the sale or delivery of the Shares
on the terms and in the manner contemplated in the General Disclosure Package
and the Prospectus; or (v) the Company shall have received no objections from
the NASDAQ Capital Market with respect to the listing of additional shares
notification that it filed with the NASDAQ Capital Market in connection with the
Offering.

(h) The Underwriter shall have received the written agreements, substantially in
the form of Exhibit B hereto, of the executive officers and directors of the
Company listed on Schedule B to this Agreement.

If any condition specified in this Section 6 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Underwriter or
by the Independent Underwriter by notice to the Company at any time on or prior
to the Closing Date and, with respect to the Additional Shares, at any time on
or prior to the applicable Additional Closing Date, which termination shall be
without liability on the part of any party to any other party, except that
Sections 5, 6, 7 and 8 shall at all times be effective and shall survive such
termination.

7.    Indemnification and Contribution.

(a) The Company shall indemnify and hold harmless the Underwriter and the
Independent Underwriter, each of their respective affiliates and each of their
respective directors, officers, members, employees, representatives and agents
and their respective affiliates, and each person, if any, who controls the
Underwriter or the Independent Underwriter, as applicable, within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (collectively
the “Underwriter Indemnified Parties,” and each an “Underwriter Indemnified
Party”) against any loss, claim, damage, expense or liability whatsoever (or any
action, investigation or proceeding in respect thereof), joint or several, to
which such Underwriter Indemnified Party may become subject, under the
Securities Act or otherwise, insofar as such loss, claim, damage, expense,
liability, action, investigation or proceeding arises out of or is based upon
(A) any untrue statement or alleged untrue statement of a material fact
contained in any Issuer Free Writing Prospectus, any “issuer information” filed
or required to be filed pursuant to Rule 433(d) of the Rules and Regulations,
any Registration Statement or the Prospectus, or in any amendment or supplement
thereto or document incorporated by reference therein, (B) the omission or
alleged omission to state in any Issuer Free Writing Prospectus, any “issuer
information” filed or required to be filed pursuant to Rule 433(d) of the Rules
and Regulations, any Registration Statement or the Prospectus, or in any
amendment or supplement thereto or document incorporated by reference therein, a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or (C) any breach of the representations and warranties
of the Company contained herein or failure of the Company to perform its
obligations hereunder or pursuant to any law, and shall reimburse the
Underwriter Indemnified Party promptly upon demand for any legal fees or other
expenses reasonably incurred by such Underwriter Indemnified Party in connection
with investigating, or preparing to defend,

 

18



--------------------------------------------------------------------------------

or defending against, or appearing as a third party witness in respect of, or
otherwise incurred in connection with, any such loss, claim, damage, expense,
liability, action, investigation or proceeding, as such fees and expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage, expense or liability
arises out of or is based upon an untrue statement or alleged untrue statement
in, or omission or alleged omission from, any Registration Statement or the
Prospectus, or any such amendment or supplement thereto, or any Issuer Free
Writing Prospectus made in reliance upon and in conformity with written
information concerning the Underwriter furnished to the Company by or on behalf
of the Underwriter specifically for use therein, which information the parties
hereto agree is limited to the Underwriter’s Information. This indemnity
agreement is not exclusive and will be in addition to any liability, which the
Company may otherwise have and shall not limit any rights or remedies which may
otherwise be available at law or in equity to each Underwriter Indemnified
Party.

Without limitation of and in addition to its obligations under the other
paragraphs of this Section 7, the Company shall indemnify and hold harmless the
Independent Underwriter, each of its affiliates and each of its directors,
officers, members, employees, representatives and agents and their respective
affiliates, and each person, if any, who controls the Independent Underwriter
within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act (collectively the “Independent Underwriter Indemnified Parties,”
and each an “Independent Underwriter Indemnified Party”), against any loss,
claim, damage, expense or liability whatsoever (or any action, investigation or
proceeding in respect thereof), joint or several, to which the Independent
Underwriter or any such person may become subject, under the Securities Act or
otherwise, insofar as such loss, claim, damage, expense, liability, action,
investigation or proceeding arises out of or is based upon the Independent
Underwriter’s acting as a “qualified independent underwriter” (within the
meaning of FINRA Rule 5121) in connection with the offering contemplated by this
Agreement, and the Company agrees to reimburse each such Independent Underwriter
Indemnified Party promptly upon demand for any legal fees or other expenses
reasonably incurred by such Underwriter Indemnified Party in connection with
investigating, or preparing to defend, or defending against, or appearing as a
third party witness in respect of, or otherwise incurred in connection with, any
such loss, claim, damage, expense, liability, action, investigation or
proceeding, as such fees and expenses are incurred. Section 7(c) shall apply
equally to any action or proceeding brought against the Independent Underwriter
or any such person in respect of which indemnity may be sought against the
Company pursuant to the immediately preceding sentence, except that the Company
shall be liable for the expenses of one separate counsel (in addition to any
local counsel) for the Independent Underwriter and any such person, separate and
in addition to counsel for the persons who may seek indemnification pursuant to
the first paragraph of this Section 7(a), in any such action or proceeding.

(b) The Underwriter shall indemnify and hold harmless the Company and its
directors, its officers who signed the Registration Statement and each person,
if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively the “Company
Indemnified Parties” and each a “Company Indemnified Party”) against any loss,
claim, damage, expense or liability whatsoever (or any action, investigation or
proceeding in respect thereof), joint or several, to which such Company
Indemnified Party may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, expense, liability, action, investigation
or proceeding arises out of or is based upon (i) any untrue statement or alleged
untrue statement of a material fact

 

19



--------------------------------------------------------------------------------

contained in any Issuer Free Writing Prospectus, any “issuer information” filed
or required to be filed pursuant to Rule 433(d) of the Rules and Regulations,
any Registration Statement or the Prospectus, or in any amendment or supplement
thereto, or (ii) the omission or alleged omission to state in any Issuer Free
Writing Prospectus, any “issuer information” filed or required to be filed
pursuant to Rule 433(d) of the Rules and Regulations, any Registration Statement
or the Prospectus, or in any amendment or supplement thereto, a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but in each case only to the extent that the untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of such Underwriters specifically for use therein, which information
the parties hereto agree is limited to the Underwriter’s Information, and shall
reimburse the Company Indemnified Parties for any legal or other expenses
reasonably incurred by such party in connection with investigating or preparing
to defend or defending against or appearing as third party witness in connection
with any such loss, claim, damage, liability, action, investigation or
proceeding, as such fees and expenses are incurred. This indemnity agreement is
not exclusive and will be in addition to any liability which the Underwriter
might otherwise have and shall not limit any rights or remedies which may
otherwise be available under this Agreement, at law or in equity to the Company
Indemnified Parties.

(c) Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any action, the indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 7, notify such indemnifying party in writing of the commencement of that
action; provided, however, that the failure to notify the indemnifying party
shall not relieve it from any liability which it may have under this Section 7
except to the extent it has been materially prejudiced by such failure; and,
provided, further, that the failure to notify an indemnifying party shall not
relieve it from any liability which it may have to an indemnified party
otherwise than under this Section 7. If any such action shall be brought against
an indemnified party, and it shall notify the indemnifying party thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it wishes, jointly with any other similarly notified indemnifying party, to
assume the defense of such action with counsel reasonably satisfactory to the
indemnified party (which counsel shall not, except with the written consent of
the indemnified party, be counsel to the indemnifying party). After notice from
the indemnifying party to the indemnified party of its election to assume the
defense of such action and approval by the indemnified party of counsel as set
forth herein, except as provided herein, the indemnifying party shall not be
liable to the indemnified party under Section 7 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense of
such action other than reasonable costs of investigation; provided, however,
that any indemnified party shall have the right to employ separate counsel in
any such action and to participate in the defense of such action but the fees
and expenses of such counsel (other than reasonable costs of investigation which
shall remain the expense of the Company) shall be at the expense of such
indemnified party unless (i) in the case of an Underwriter Indemnified Party,
the employment thereof has been specifically authorized in writing by the
Company in the case of a claim for indemnification under Section 7(a), or (ii)
such indemnified party shall have been advised by its counsel that there may be
one or more legal defenses available to it which are different from or
additional to those available to the indemnifying party, or (iii) the
indemnifying party has failed to assume the defense of such action and employ
counsel reasonably satisfactory to the indemnified party within a reasonable
period of time after notice of the commencement of the action or the
indemnifying party does not diligently defend the action after assumption of the
defense, in which

 

20



--------------------------------------------------------------------------------

case, if such indemnified party notifies the indemnifying party in writing that
it elects to employ separate counsel at the expense of the indemnifying party,
the indemnifying party shall not have the right to assume the defense of (or, in
the case of a failure to diligently defend the action after assumption of the
defense, to continue to defend) such action on behalf of such indemnified party
and the indemnifying party shall be responsible for legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
of such action; provided, however, that the indemnifying party shall not, in
connection with any one such action or separate but substantially similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
more than one separate firm of attorneys at any time for all such indemnified
parties (in addition to any local counsel), which firm shall be designated in
writing by the Underwriter if the indemnified parties under this Section 7
consist of any Underwriter Indemnified Party or by the Company if the
indemnified parties under this Section 7 consist of any Company Indemnified
Parties. Subject to this Section 7(c), the amount payable by an indemnifying
party under Section 7 shall include, but not be limited to, (x) reasonable legal
fees and expenses of counsel to the indemnified party and any other expenses in
investigating, or preparing to defend or defending against, or appearing as a
third party witness in respect of, or otherwise incurred in connection with, any
action, investigation, proceeding or claim, and (y) all amounts paid in
settlement of any of the foregoing. No indemnifying party shall, without the
prior written consent of the indemnified parties, settle or compromise or
consent to the entry of judgment with respect to any pending or threatened
action or any claim whatsoever, in respect of which indemnification or
contribution could be sought under this Section 7 (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party in form and substance reasonably satisfactory to such
indemnified party from all liability arising out of such action or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party. Subject to the
provisions of the following sentence, no indemnifying party shall be liable for
settlement of any pending or threatened action or any claim whatsoever that is
effected without its written consent (which consent shall not be unreasonably
withheld or delayed), but if settled with its written consent, or if its consent
has been unreasonably withheld or delayed, or if there be a judgment for the
plaintiff in any such matter, the indemnifying party agrees to indemnify and
hold harmless any indemnified party from and against any loss or liability by
reason of such settlement or judgment. In addition, if at any time an
indemnified party shall have requested that an indemnifying party reimburse the
indemnified party for reasonable fees and expenses of counsel, such indemnifying
party agrees that it shall be liable for any settlement of the nature
contemplated herein effected without its written consent if (i) such settlement
is entered into more than forty-five (45) days after receipt by such
indemnifying party of the request for reimbursement, (ii) such indemnifying
party shall have received notice of the terms of such settlement at least thirty
(30) days prior to such settlement being entered into and (iii) such
indemnifying party shall not have reimbursed such indemnified party in
accordance with such request prior to the date of such settlement.

(d) If the indemnification provided for in this Section 7 is unavailable or
insufficient to hold harmless an indemnified party under Section 7(a) or Section
7(b), then each indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid, payable or otherwise incurred
by such indemnified party as a result of such loss, claim, damage, expense or
liability (or any action, investigation or proceeding in respect thereof), as
incurred, (i) in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and the Underwriters

 

21



--------------------------------------------------------------------------------

on the other hand from the Offering of the Shares, or (ii) if the allocation
provided by clause (i) of this Section 7(d) is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) of this Section 7(d) but also the relative fault of
the Company on the one hand and each of the respective Underwriters on the other
with respect to the statements, omissions, acts or failures to act which
resulted in such loss, claim, damage, expense or liability (or any action,
investigation or proceeding in respect thereof) as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Underwriter on the other hand with respect to such Offering
shall be deemed to be in the same proportion as the total net proceeds from the
Offering of the Shares pursuant to this Agreement (before deducting expenses)
received by the Company bear to the total compensation received by the
Underwriter in connection with the Offering, in each case as set forth in the
table on the cover page of the Prospectus. The relative benefits received by the
Independent Underwriter in its capacity as “qualified independent underwriter”
(within the meaning of FINRA Rule 5121) shall be deemed to be equal to the
compensation received by the Independent Underwriter for acting in such
capacity. The relative fault of the Company on the one hand and the Underwriter
on the other hand shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand or the Underwriter on the other hand,
the intent of the parties and their relative knowledge, access to information
and opportunity to correct or prevent such untrue statement, omission, act or
failure to act. The Company and the Underwriters agree that it would not be just
and equitable if contributions pursuant to this Section 7(d) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account the equitable considerations referred to herein. The
amount paid or payable by an indemnified party as a result of the loss, claim,
damage, expense, liability, action, investigation or proceeding referred to
above in this Section 7(d) shall be deemed to include, for purposes of this
Section 7(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating, preparing to defend or
defending against or appearing as a third party witness in respect of, or
otherwise incurred in connection with, any such loss, claim, damage, expense,
liability, action, investigation or proceeding. Notwithstanding the provisions
of this Section 7(d), the Underwriter shall not be required to contribute any
amount in excess of the total compensation received by the Underwriter hereunder
less the amount of any damages which the Underwriter has otherwise paid or
become liable to pay by reason of any untrue or alleged untrue statement,
omission or alleged omission, act or alleged act or failure to act or alleged
failure to act and the Independent Underwriter, in its capacity as “qualified
independent underwriter” (within the meaning of FINRA Rule 5121), shall in no
event be required to contribute any amount in excess of the total compensation
received by the Independent Underwriter for acting in such capacity hereunder
less the amount of any damage which the Independent Underwriter has otherwise
paid or become liable to pay by reason of the Independent Underwriter’s acting
in such capacity in connection with the offering contemplated by this Agreement.
No person guilty of fraudulent misrepresentation (within the meaning of Section
10(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

8.    Absence of Fiduciary Relationship. The Company acknowledges and agrees
that:

(a) the Underwriter’s and the Independent Underwriter’s responsibility to the
Company is solely contractual in nature, the Underwriter and the Independent
Underwriter have been retained solely to act as an Underwriter and the
Independent Underwriter, respectively, in connection with the Offering

 

22



--------------------------------------------------------------------------------

and no fiduciary, advisory or agency relationship between the Company and such
Underwriter or the Independent Underwriter has been created in respect of any of
the transactions contemplated by this Agreement, irrespective of whether such
Underwriter or the Independent Underwriter has advised or is advising the
Company on other matters;

(b) the price of the Shares set forth in this Agreement was established by the
Company following discussions and arms-length negotiations with the Underwriter
and the Independent Underwriter, and the Company is capable of evaluating and
understanding, and understands and accepts, the terms, risks and conditions of
the transactions contemplated by this Agreement;

(c) the Underwriter and the Independent Underwriter have not advised, and the
Underwriter and the Independent Underwriter are not advising, the Company or any
other person as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction with respect to the transactions contemplated hereby;

(d) the Company shall consult with its own advisors concerning such matters and
shall be responsible for making its own independent investigation and appraisal
of the transactions contemplated hereby, and the Underwriter and the Independent
Underwriter shall have no responsibility or liability to the Company with
respect thereto;

(e) the Underwriter and the Independent Underwriter have not and will not be
rendering an opinion to the Company as to the fairness of the terms of the
offering of the Shares;

(f) it has been advised that the Underwriter and the Independent Underwriter,
and their respective affiliates, are engaged in a broad range of transactions
which may involve interests that differ from those of the Company and that the
Underwriter and the Independent Underwriter have no obligation to disclose such
interests and transactions to the Company by virtue of any fiduciary, advisory
or agency relationship; and

(g) it waives, to the fullest extent permitted by law, any claims it may have
against any Underwriter or the Independent Underwriter for breach of fiduciary
duty or alleged breach of fiduciary duty and agrees that the Underwriter and the
Independent Underwriter shall not have any liability (whether direct or
indirect) to the Company in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, employees or creditors of the Company.

9.    Successors; Persons Entitled to Benefit of Agreement. This Agreement shall
inure to the benefit of and be binding upon the Underwriter and the Independent
Underwriter, the Company, and their respective successors and assigns. Nothing
expressed or mentioned in this Agreement is intended or shall be construed to
give any person, other than the persons mentioned in the preceding sentence, any
legal or equitable right, remedy or claim under or in respect of this Agreement,
or any provisions herein contained, this Agreement and all conditions and
provisions hereof being intended to be and being for the sole and exclusive
benefit of such persons and for the benefit of no other person; except that the
representations, warranties, covenants, agreements and indemnities of the
Company contained in this Agreement shall also be for the benefit of the
Underwriter Indemnified Parties and the Independent Underwriter Indemnified
Parties, as applicable, and the indemnity of the Underwriters shall be for the

 

23



--------------------------------------------------------------------------------

benefit of the Company Indemnified Parties. It is understood that the
Underwriter’s and the Independent Underwriter’s responsibility to the Company is
solely contractual in nature and such Underwriter does not owe the Company, or
any other party, any fiduciary duty as a result of this Agreement.

10.    Survival of Indemnities, Representations, Warranties, Etc. The respective
indemnities, covenants, agreements, representations, warranties and other
statements of the Company and the Underwriter and the Independent Underwriter,
as set forth in this Agreement or made by them respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation made by or on behalf of the Underwriter and the Independent
Underwriter, the Company or any person controlling any of them and shall survive
delivery of and payment for the Shares. Notwithstanding any termination of this
Agreement, the indemnity and contribution agreements contained in Section 7 and
the covenants, representations, warranties set forth in this Agreement shall not
terminate and shall remain in full force and effect at all times.

11.    Notices. All statements, requests, notices and agreements hereunder shall
be in writing, and:

(a) if to the Underwriter, shall be delivered or sent by mail, facsimile
transmission, overnight courier or email to B. Riley & Co., LLC, 11100 Santa
Monica Boulevard, Suite 800, Los Angeles, California 90025, Facsimile: (310)
966-1448, Attention: Tom Kelleher; and

(b) if to the Independent Underwriter, shall be delivered or sent by mail,
facsimile transmission, overnight courier or email to Merriman Capital, Inc.,
250 Montgomery Street, 16th Floor, San Francisco, California 94104
Facsimile: (415) 358-4472, Attention: Michael C. Doran; and

(c) if to the Company, shall be delivered or sent by mail, facsimile
transmission, overnight courier or email to B. Riley Financial, Inc.,
Facsimile: (818) 746-9921, Attention: Chief Financial Officer, 21860 Burbank
Boulevard, Suite 300 South, Woodland Hills, CA 91367.

12.    Definition of Certain Terms. For purposes of this Agreement “business
day” means any day on which the NASDAQ Stock Market is open for trading.

13.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, including without limitation
Section 5-1401 of the New York General Obligations Law.

14.    Underwriter’s Information. The parties hereto acknowledge and agree that,
for all purposes of this Agreement, the Underwriter’s Information consists
solely of the following information in the General Disclosure Package, the
Prospectus and in the Registration Statement: the concession figure appearing in
the first paragraph under the section entitled “Underwriting – Commission and
Expenses” and the information contained in the second and fourth paragraphs
relating to stabilization transactions under the section entitled “Underwriting
– Price Stabilization and Short Positions.”

15.    Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph, clause or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph, clause or provision
hereof. If any section, paragraph, clause or provision of this Agreement is for
any reason determined to be invalid or unenforceable, there shall be deemed to
be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

 

24



--------------------------------------------------------------------------------

16.    General. This Agreement constitutes the entire agreement of the parties
to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof. In this Agreement, the masculine, feminine and neuter
genders and the singular and the plural include one another. The section
headings in this Agreement are for the convenience of the parties only and will
not affect the construction or interpretation of this Agreement. This Agreement
may be amended or modified, and the observance of any term of this Agreement may
be waived, only by a writing signed by the Company and the Underwriter and the
Independent Underwriter.

17.    Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument and such signatures may be
delivered by facsimile.

 

25



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of the agreement
between the Company and the Underwriter and the Independent Underwriter, kindly
indicate your acceptance in the space provided for that purpose below.

 

Very truly yours, B. RILEY FINANCIAL, INC. By:  

/s/ Phillip J. Ahn

Name:   Phillip J. Ahn Title:   Chief Financial Officer and   Chief Operating
Officer



--------------------------------------------------------------------------------

The foregoing Underwriting Agreement is hereby confirmed and accepted by, as of
the date first above written:

B. RILEY & CO., LLC

 

By:

 

B. Riley & Co., LLC

By:

 

    /s/ Thomas J. Kelleher

 

Name: Thomas J. Kelleher

 

Title:   Chief Executive Officer

MERRIMAN CAPITAL, INC.

as Qualified Independent Underwriter

By:

 

Merriman Capital, Inc.

By:

 

    /s/ Jon Merriman

 

Name: Jon Merriman

 

Title:   Chief Executive Officer



--------------------------------------------------------------------------------

SCHEDULE A

Pricing Information

Public Offering Price: $9.50 per Share

Commission: 1.5% (unless the Purchaser is a director, officer, employee or
consultant of the Company listed on Schedule B, in which case 0%)



--------------------------------------------------------------------------------

SCHEDULE B

List of officers and directors subject to Section 4(f)

Bryant R. Riley

Thomas Kelleher

Phillip J. Ahn

Andrew Gumaer

Alan N. Forman

Howard Weitzman

Robert D’Agostino

Richard L. Todaro

Mikel H. Williams

Kenneth M. Young



--------------------------------------------------------------------------------

SCHEDULE C

Free Writing Prospectuses

None



--------------------------------------------------------------------------------

EXHIBIT A

Intentionally Omitted



--------------------------------------------------------------------------------

EXHIBIT B

Form of Lock-Up Agreement

B. Riley & Co., LLC

11100 Santa Monica Boulevard

Suite 800

Los Angeles, CA 90025

May 5, 2016

 

  Re: B. Riley Financial, Inc. - Public Offering of Shares

Dear Sirs:

In order to induce B. Riley & Co., LLC (the “Underwriter”) to enter into an
underwriting agreement with B. Riley Financial, Inc., a Delaware corporation
(the “Company”), with respect to the public offering (the “Offering”) of shares
of the Company’s common stock, par value $0.0001 per share (“Common Stock”), the
undersigned hereby agrees that for a period (the “lock-up period”) of 60 days
following the date of the final prospectus supplement filed by the Company with
the Securities and Exchange Commission in connection with such Offering (the
“Prospectus Supplement”), the undersigned will not, without the prior written
consent of B. Riley, directly or indirectly, (i) offer, sell, assign, transfer,
pledge, contract to sell, or otherwise dispose of, any shares of Common Stock or
securities convertible into or exercisable or exchangeable for Common Stock
(including, without limitation, shares of Common Stock or any such securities
which may be deemed to be beneficially owned by the undersigned in accordance
with the rules and regulations promulgated under the Securities Exchange Act of
1934, as the same may be amended or supplemented from time to time (such shares
or securities, the “Beneficially Owned Shares”)), (ii) enter into any swap,
hedge or other agreement or arrangement that transfers in whole or in part, the
economic risk of ownership of any Beneficially Owned Shares, Common Stock or
securities convertible into or exercisable or exchangeable for Common Stock, or
(iii) engage in any short selling of any Beneficially Owned Shares, Common Stock
or securities convertible into or exercisable or exchangeable for Common Stock.
The foregoing sentence shall not apply to (a) transactions relating to any
Beneficially Owned Shares, Common Stock or securities convertible into or
exercisable or exchangeable for Common Stock acquired in open market
transactions after the completion of the Offering, (b) transfers of any
Beneficially Owned Shares, Common Stock or securities convertible into or
exercisable or exchangeable for Common Stock as a bona fide gift, (c) in the
case of a natural person, transfers of any Beneficially Owned Shares, Common
Stock or securities convertible into or exercisable or exchangeable for Common
Stock by will or intestate succession or to



--------------------------------------------------------------------------------

any trust or partnership for the direct or indirect benefit of the undersigned
or any member of the immediate family of the undersigned, (d) in the case of a
non-natural person, distributions of any Beneficially Owned Shares, Common Stock
or securities convertible into or exercisable or exchangeable for Common Stock
to general or limited partners or stockholders or members of the undersigned,
(e) in the case of a non-natural person, transfers of any Beneficially Owned
Shares, Common Stock or securities convertible into or exercisable or
exchangeable for Common Stock (A) in connection with the sale or other bona fide
transfer in a single transaction of all or substantially all of the
undersigned’s capital stock, partnership interests, membership interests or
other similar equity interests, as the case may be, or all or substantially all
of the undersigned’s assets, in any such case not undertaken for the purpose of
avoiding the restrictions imposed by this Agreement or (B) to another
corporation, partnership, limited liability company or other business entity so
long as the transferee is an affiliate of the undersigned and such transfer is
not for value, (f) in connection with the receipt or vesting of securities
issued to the undersigned by the Company pursuant to any equity incentive or
other compensatory plans, the withholding by the Company or surrender of such
securities and/or any sale or other disposition of such securities solely in
order to satisfy tax liabilities with respect to such issuance or vesting or any
deemed disposition or deemed sale with respect to such securities, provided that
only one Form 4 shall be filed by or on behalf of the undersigned during the
restricted period in connection with this clause (f), such Form 4 shall not be
filed before [                    ], 2016 and no other filing shall be required
or shall be voluntarily made during that period in connection with this clause
(f), or (g) transfers pursuant to a sale or an offer to purchase 100% of the
outstanding Common Stock, whether pursuant to a merger, tender offer or
otherwise, to a third party or group of third parties; provided that in the case
of any transfer or distribution pursuant to clause (b), (c), (d) or (e), each
donee, pledgee, distributee or transferee shall sign and deliver a lock-up
agreement substantially in the form of this Agreement; and provided, further,
that , without derogating from the restrictions set forth in clause (f), no
filing by any party under the Securities Exchange Act of 1934, as amended, shall
be required or shall be voluntarily made during the lock-up period in connection
with any transaction or transfer pursuant to clause (a), (b), (c), (d) or (e).

For the purposes of the immediately preceding paragraph, “immediate family”
shall mean spouse, domestic partner, lineal descendant (including adopted
children), father, mother, brother or sister of the transferor.

If (i) the Company issues an earnings release or material news or a material
event relating to the Company occurs during the last seventeen days of the
lock-up period, or (ii) prior to the expiration of the lock-up period, the
Company announces that it will release earnings results during the sixteen-day
period beginning on the last day of the lock-up period, the restrictions imposed
by this Agreement shall continue to apply until the expiration of the
eighteen-day period beginning on the issuance of the earnings release or the
occurrence of the material news or material event.

In addition, the undersigned hereby waives, from the date hereof until the
expiration of the ninety (90) day period following the date of the Prospectus
Supplement, any and all rights, if any, to request or demand registration
pursuant to the Securities Act of 1933, as amended, of any shares of Common
Stock or securities convertible into or exercisable or exchangeable for Common
Stock that are registered in the name of the undersigned or that are
Beneficially Owned Shares. In order to enable the aforesaid covenants to be
enforced, the undersigned hereby consents to the placing of legends and/or stop
transfer orders with the transfer agent of the Common Stock with respect to any
shares of Common Stock, securities convertible into or exercisable or
exchangeable for Common Stock or Beneficially Owned Shares.



--------------------------------------------------------------------------------

If (i) the Company notifies the Underwriter in writing that it does not intend
to proceed with the Offering, (ii) for any reason the Offering is terminated
prior to the payment for and delivery of the Common Stock or (iii) the Offering
shall not have been completed by May 31, 2016, then upon the occurrence of any
such event, this Agreement shall immediately be terminated and the undersigned
shall be released from its obligations hereunder.

[Signatory]

 

By:

 

 

Name:

 

 

Its:

 

 